DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-11, 15-16, and 25-31 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a second sender” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function (i.e. all the recitations of the claim are performed by “a second sender”).  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 15-16, and 25-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao et al. (US Patent Application Publication 2018/0262924; hereinafter Dao, with effective filing date of provisional application 62469765 filed 03/10/2017).
Regarding claim 1 Dao discloses a method for data distribution (fig. 3), applied to a service access management node, the method comprising:
receiving an access state report from each of at least one access device (paragraphs 0029, 0033; congestion notifications), wherein the access state report comprises at least one piece of network state information for characterizing a network state of an access network provided by the access device (paragraphs 0029, 0033; ANs provide congestion level indications in the notification to PCF); and
determining a distributed data amount corresponding to the access device (paragraphs 0069-0071, 0131; wherein the PCF receives traffic splitting recommendations for the PDUs to be transmitted, splitting referring to offloading of data providing which flows are to be served by which ANs) based on a data stream to be transmitted and the network state information of the access network provided by the access device (paragraphs 0075-0079, 0083, 0131; wherein based on the data to be transmitted (QoS requirements, among others) and the network capacity (congestion levels, throughput, data rate, for example), the policy is generated that can determine how traffic splitting is to be performed).
Regarding claim 2 Dao discloses the method of claim 1, wherein when the access network provided by the access device is an access network supporting a non-3rd generation partnership project (3GPP) specification, the access state report comprises at least one piece of the following network state information: basic service set (BSS) load information, wide area network (WAN) metrics information, a utilization rate of an available channel, a data amount to be transmitted, or a number of accessed user equipments (UEs) (paragraphs 0029, 0033, 0131-0132; the ANs that send congestion (i.e. load) notifications include both 3GPP and non-3GPP, e.g. WiFi, 5G, 4G; note that the claim requires only one piece of network state information to be provided for the claim to be met).
Regarding claim 3 Dao discloses the method of claim 1, wherein when the access network provided by the access device is an access network supporting a 3GPP specification, the access state report comprises at least one piece of the following network state information: load information of the access network, a number of accessed UEs of the access network, a data amount to be transmitted presently cached by the access network, a present resource utilization rate of the access network, a user throughput of the access network within a preset time period, or information about a data packet that is not transmitted correctly by the access network (paragraphs 0029, 0033, 0131-0132; the ANs that send congestion (i.e. load) notifications include both 3GPP and non-3GPP, e.g. WiFi, 5G, 4G; note that the claim requires only one piece of network state information to be provided for the claim to be met).
Regarding claim 4 Dao discloses the method of claim 3, wherein the information about the data packet that is not transmitted correctly by the access network comprises at least one of: a sequence number of a data packet that has been transmitted but not transmitted successfully by the access network; a minimum sequence number among sequence numbers of data packets to be transmitted by the access network; or a proportion of a number of data packets that are transmitted wrongly by the access network to a total number of data packets that are transmitted by the access network within the preset time period (please note that this claim depends on claim 3, and it is conditional on a specific network state information being provided in the report, namely the information about a data packet that is not transmitted correctly by the access network; for purposes of the rejection, since the network state information provided in the reference comprises load information (claim 3 only requires one of the options for the claim to be met), the information in this claim is not required).
Regarding claim 5 Dao discloses the method of claim 1, further comprising: before receiving the access state report from each of the at least one access device, transmitting a request message for the access state report to the access device (paragraphs 0049, 0060, 0090; measurement request sent to RAN nodes).
Regarding claim 6 Dao discloses the method of claim 1, wherein receiving the access state report from each of the at least one access device comprises: receiving the access state report from the access device according to a preset periodic interval (paragraphs 0046-0049; periodicity of requests).
Regarding claim 7 Dao discloses the method of claim 1, wherein receiving the access state report from each of the at least one access device comprises: receiving the (paragraphs 0046-0049; criteria for requests including location, events, among others).
Regarding claim 8 Dao discloses the method of claim 1, wherein determining the distributed data amount corresponding to the access device based on the data stream to be transmitted and the network state information of the access network provided by the access device comprises: allocating, according to a set weight allocation strategy, a weight to the network state information of the access network provided by the access device (paragraphs 0074-0084; wherein given the network state information, best paths or priorities are given); determining, based on the network state information of the access network provided by the access device and the weight corresponding to the network state information, a data distribution calculated value corresponding to the access network provided by the access device (paragraphs 0074-0084; wherein using the network state and priorities, a traffic engineering process is applied to determine the best data distribution per day, time of day and other requirements); and dividing the data stream to be transmitted based on the data distribution calculated value corresponding to the access network provided by the access device to determine the distributed data amount corresponding to the access device (paragraphs 0074-0084; wherein policies, such as a splitting policy, are applied to the data for distribution).
Regarding claim 9 Dao discloses a method for data distribution, applied to an access device, the method comprising:
transmitting an access state report of an access network provided by the access device to a service access management node (paragraphs 0029, 0033; ANs provide congestion level indications in the notification to PCF), wherein the access state report (paragraphs 0069-0071, 0131; wherein the PCF receives traffic splitting recommendations for the PDUs to be transmitted, traffic splitting referring to the distribution of data between the ANs).
Regarding claim 10 Dao discloses the method of claim 9, wherein when the access network provided by the access device is an access network supporting a non-3rd generation partnership project (3GPP) specification, the access state report comprises at least one piece of the following network state information: basic service set (BSS) load information, wide area network (WAN) metrics information, a utilization rate of an available channel, a data amount to be transmitted, or a number of accessed user equipments (UEs) (paragraphs 0029, 0033, 0131-0132; the ANs that send congestion (i.e. load) notifications include both 3GPP and non-3GPP, e.g. WiFi, 5G, 4G; note that the claim requires only one piece of network state information to be provided for the claim to be met).
Regarding claim 11 Dao discloses the method of claim 9, wherein when the access network provided by the access device is an access network supporting a 3GPP specification, the access state report comprises at least one piece of the following network state information: load information of the access network, a number of accessed UEs of the access network, a data amount to be transmitted presently cached by the access network, a present resource utilization rate of the access network, a user throughput of the access network within a preset time period, or information about a data packet that is not (paragraphs 0029, 0033, 0131-0132; the ANs that send congestion (i.e. load) notifications include both 3GPP and non-3GPP, e.g. WiFi, 5G, 4G; note that the claim requires only one piece of network state information to be provided for the claim to be met).
Regarding claim 15 Dao discloses the method of claim 9, wherein transmitting the access state report of the access network provided by the access device to the service access management node comprises: transmitting the access state report of the access network provided by the access device to the service access management node based on a preset triggering event (paragraphs 0046-0049; criteria for requests including location, events, among others).
Regarding claim 16 Dao discloses the method of claim 15, wherein transmitting the access state report of the access network provided by the access device to the service access management node based on the preset triggering event comprises: when the network state information characterized in the access state report and a pre-configured threshold satisfy a preset judgment condition, transmitting the access state report of the access network provided by the access device to the service access management node (paragraphs 0046-0050; wherein thresholds/values met, i.e. utilization values, congestion values, determine the transmission of reports; also note that the “or” clauses in the claim require only one of the limitations to meet the claim); or, when the network state information characterized in the access state report and a pre-configured threshold satisfy a preset judgment condition, transmitting the access state report of the access network provided by the access device to the service access management node according to the preset periodic interval until the judgment condition is not satisfied; or, when the network 
Regarding claim 25 Dao discloses an access device (RAN node in figs. 1-2), comprising:
a second sender (par. 0038; RAN node transmit/receive), configured to transmit an access state report of an access network provided by the access device to a service access management node (paragraphs 0029, 0033; ANs provide congestion level indications in the notification to PCF), wherein the access state report comprises at least one piece of network state information for characterizing a network state of the access network provided by the access device, and is used for the service access management node to determine a distributed data amount corresponding to the access device according to a data stream to be transmitted (paragraphs 0069-0071, 0131; wherein the PCF receives traffic splitting recommendations for the PDUs to be transmitted, traffic splitting referring to the distribution of data between the ANs).
Regarding claim 26 Dao discloses the access device of claim 25, wherein when the access network provided by the access device is an access network supporting a non-3rd generation partnership project (3GPP) specification, wherein the access state report (paragraphs 0029, 0033, 0131-0132; the ANs that send congestion (i.e. load) notifications include both 3GPP and non-3GPP, e.g. WiFi, 5G, 4G; note that the claim requires only one piece of network state information to be provided for the claim to be met).
Regarding claim 27 Dao discloses the access device of claim 25, wherein when the access network provided by the access device is an access network supporting a 3GPP specification, the access state report comprises at least one piece of the following network state information: load information of the access network, a number of accessed UEs of the access network, a data amount to be transmitted presently cached by the access network, a present resource utilization rate of the access network, a user throughput of the access network within a preset time period, or information about a data packet that is not transmitted correctly by the access network (paragraphs 0029, 0033, 0131-0132; the ANs that send congestion (i.e. load) notifications include both 3GPP and non-3GPP, e.g. WiFi, 5G, 4G; note that the claim requires only one piece of network state information to be provided for the claim to be met).
Regarding claim 28 Dao discloses the access device of claim 27, wherein the information about the data packet that is not transmitted correctly by the access network comprises at least one of: a sequence number of a data packet that has been transmitted but not transmitted successfully by the access network; a minimum sequence number among sequence numbers of data packets to be transmitted by the access network; or a (please note that this claim depends on claim 27, and it is conditional on a specific network state information being provided in the report, namely the information about a data packet that is not transmitted correctly by the access network; for purposes of the rejection, since the network state information provided in the reference comprises load information (claim 3 only requires one of the options for the claim to be met), the information in this claim is not required).
Regarding claim 29 Dao discloses the access device of claim 25, further comprising a receiver, configured to receive a request message for the access state report from the service access management node (paragraphs 0049, 0060, 0090; measurement request sent to RAN nodes).
Regarding claim 30 Dao discloses the access device of claim 25, wherein the second sender is configured to transmit the access state report of the access network provided by the access device to the service access management node according to a preset periodic interval (paragraphs 0046-0049; periodicity of requests).
Regarding claim 31 Dao discloses the access device of claim 25, wherein the second sender is configured to transmit the access state report of the access network provided by the access device to the service access management node based on a preset triggering event (paragraphs 0046-0049; criteria for requests including location, events, among others).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 20180331944 to Salkintzis – that discloses determines that a subset of the first set of data flows is to utilize both the first access network and the second access network and sends a command to the remote unit over the control connection to utilize the second access network for at least some of the traffic of each data flow in the subset of the first set of data flows.
USPGPUB 20210100047 to Chiba et al. – which teaches of transmission and/or reception unit configured to perform a routing-rule update procedure by transmitting an update routing rule request message to a control apparatus of a core network, and by receiving an update routing rule accept message containing first information from the control apparatus in the core network; and a controller configured to start, based on completion of the routing-rule update procedure, an Access Traffic Splitting function using a first PDU session and a second PDU session, wherein the first information is information indicating that start of the Access Traffic Splitting function using multiple PDU sessions is permitted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466